Appeal from so much of the April 8, 1991 Appellate Division order as affirmed the order of Supreme Court denying plaintiffs motion for reconsideration dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that part of the order does not finally determine the action within the meaning of the Constitution. Appeal from the remainder of the April 8, 1991 Appellate Division order dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no appeal as of right lies from a unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question. Appeal, insofar as taken from the Appellate Division order denying reargument or, in the alternative, leave to appeal, and the Appellate Division order denying plaintiffs motion to deem prior decisions and orders abandoned, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that these orders do not finally determine the action within the meaning of the Constitution.